Citation Nr: 0119363	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  96-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1962 to 
March 1963.  The service department has verified that she 
performed no active duty or active duty for training from 
November 1984 to November 1988.  This matter comes to the 
Board of Veterans' Appeals (Board) from a March 1996 rating 
decision of the Department of Veterans Affairs (VA) Seattle 
Regional Office (RO) which denied service connection for a 
low back disability.

It is noted that the veteran requested and was scheduled for 
a personal hearing before a traveling Member of the Board at 
the RO in December 2000.  Although she was notified of the 
time and date of the hearing by mail sent to her last known 
address, she failed to appear for that hearing and neither 
furnished an explanation for her failure to report nor 
requested a postponement or another hearing.  When an 
appellant fails to report for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  38 C.F.R. § 
20.704(d) (2000).  


REMAND

The Board remanded this case in August 1997 to obtain 
additional information regarding dates of treatment, names of 
healthcare providers, and to enable the RO to obtain the 
corresponding medical records.  The RO was also asked to 
verify dates of active duty for training and inactive duty 
training and conduct a thorough search for service medical 
records.  The Board instructed the RO to give the veteran an 
opportunity to furnish medical records that the RO was 
unsuccessful in obtaining.

The record indicates that the veteran complained of a back 
injury during service in July 1962.  May 1980 private medical 
records note that she complained of increased low back pain 
following an October 1979 car accident.

In May 1987, she completed a report of medical history 
indicating that she suffered recurrent back pain.  She also 
noted that she sought treatment for back pain during the 
previous five years.

A review of the claims file shows that the RO fulfilled the 
mandates of the August 1997 Board remand; however, VA is 
legally bound to provide further assistance as mandated by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Pursuant VCAA, VA must 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim.  This includes obtaining a 
medical examination and/or opinion when such are necessary to 
make a decision on a claim.  The veteran was not afforded a 
VA medical examination and opinion.  Such are necessary as 
the claims file contains no current diagnosis with respect to 
her claimed low back disability, and there is no medical 
opinion regarding the presence of a nexus between any current 
low back disability and service.  The Board regrets the legal 
necessity for additional delay in the adjudication of her 
claim.  The veteran is hereby advised that her failure to 
report for scheduled examination may have adverse 
consequences in the adjudication of her claim.  38 C.F.R. § 
3.655 (2000).

To ensure that VA has met its duty to assist her in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

2.  The RO should schedule the veteran 
for a VA medical examination.  The 
examiner is asked to list all diagnoses 
pertinent to the veteran's low back.  
Next, the examiner is asked to provide an 
opinion regarding the etiology of any 
diagnosed low back disability.  The 
examiner is asked to provide a rationale 
for all conclusions.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should readjudicate the issue of entitlement to service 
connection for a low back disability.  The appellant has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires all claims remanded by the Board or the U.S. 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

